BIRD, Judge.
This appeal arises from a condemnation trial in Henderson Circuit Court.
The Commonwealth by its Department of Highways sought to condemn a strip of appellees’ land for the purpose of widening U. S. Highway 41. The strip of land is 3,104 feet long, 76 to 91 feet wide and measures 6.13 acres in area.
A jury awarded $6,130 to the appellees for the land taken and $2,408 for damages to the remainder. The Commonwealth appeals.
Appellant complains that all of the witnesses for the landowner were property owners along the highway and so interested in the improvement project that they could not give unbiased opinions of the land value and damages to the remainder of the farm.
It is the province of the jury to weigh the testimony and determine what effect the witnesses’ interest may have had on the opinions expressed. Interest does not disqualify a witness in a condemnation suit and the case of Leslie County v. Davidson, 270 Ky. 705, 110 S.W.2d 652, cited by the state as authority on the point, does not say that it does or should disqualify. We find no merit in this contention.
Appellant complains that a witness named Cheaney was not properly qualified and that the court should have stricken his testimony on motion. Our investigation of the record discloses sufficient qualifications. It is not contended that the verdict is excessive, but our examination of the testimony shows that the verdict was for far less than could have been found under the evidence and therefore we cannot say that the jury was motivated by passion and prejudice.
We find no prejudicial error. The judgment is affirmed.